CaSe: 1215-CV-OOO75-SA-RP DOC #Z 54 Filed: 03/19/19 l Of l Page|D #Z 312

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
IESSICA JAUCH PLAINTIFF
V. NO. l:IS-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS
VERDICT FORM

We, the jury, award damages against Choctaw County in the amount

ot`: 56 QQQ .

 
  

Signed

 

Foreperson b

We, the jury, award damages against Sheriff Cloyd I-Ialford in the amount

0f: 320 Q(Zé .

Signecl

 
 

 

Date dj///z//f¢/J

Foreperson

